Citation Nr: 0516849	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the severance of service connection for prostate 
cancer was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran currently resides in 
Montana.  


FINDINGS OF FACT

1.  In June 2000, the RO established service connection for 
prostate cancer on the basis of presumed exposure to 
herbicide during the veteran's service in Vietnam.  

2.  In an October 2001 rating decision, the RO proposed to 
sever service connection for prostate cancer, and in an April 
2002 rating decision the RO severed service connection for 
prostate cancer, effective from August 31, 2002.  

3.  The grant of presumptive service connection for prostate 
cancer was undebatably erroneous because the veteran's 
service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A).  


CONCLUSION OF LAW

The grant of service connection for prostate cancer in June 
2000 was clearly and unmistakably erroneous; the RO properly 
severed service connection for prostate cancer.  38 U.S.C.A. 
§§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.105(d), 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2005.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  He was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the May 2003 
statement of the case.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2005 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Although the action to sever 
service connection for prostate cancer was taken subsequent 
to the promulgation of the VCAA, the RO did not provide the 
veteran with notice pursuant to the VCAA until 2005.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2005 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the veteran waived any additional 
time to respond to the VCAA notice.   Further, he has not 
submitted any additional evidence, but did provide sworn 
testimony at a videoconference hearing before the Board.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  

Where a veteran with such service served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and prostate cancer becomes manifest to a 
degree of 10 percent at any time after the termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

The record shows that the veteran served honorably as a Naval 
officer on board a United States destroyer that was anchored 
at various points in the waters offshore the Republic of 
Vietnam during late 1968 and early 1969.  The record does not 
show-and the veteran does not contend-that his service ever 
included duty or visitation in the Republic of Vietnam.  

The record also shows that the veteran was diagnosed with and 
received treatment for prostate cancer in early 2000.  

In March 2000, the veteran filed a claim for service 
connection for prostate cancer.  A rating decision in June 
2000 granted service connection for prostate cancer on the 
basis of the disease's presumed incurrence during service.  

By a rating decision in October 2001, the RO proposed to 
sever service connection for prostate cancer on the basis 
that the grant of service connection was erroneous, because 
the veteran's service did not meet the criteria for "service 
in the Republic of Vietnam" so as to entitle him to the 
presumptions afforded by 38 C.F.R. §§ 3.307, 3.309.  

The veteran submitted additional argument and evidence, 
including information about and deck logs from the ship on 
which he served, in an attempt to show that the ship and he, 
at times, were very close to the shores of Vietnam and also 
to show that the dispersal pattern of sprayed herbicide could 
easily have reached him on the ship.  

Nevertheless, a rating decision in April 2002 severed service 
connection for prostate cancer, effective from July 31, 2002.  
The veteran disagreed with that action and this appeal 
ensued.  

The veteran testified at a videoconference hearing before the 
Board in April 2005.  At that hearing, he basically 
summarized the information that was of record and argued that 
he was, in fact, sprayed with herbicide by virtue of his 
being so close to the shores of Vietnam-in some instances, 
mere yards away-during the period when such spraying 
occurred.  He also pointed to the case of another veteran who 
was stationed in Thailand, very close to Vietnam, where the 
Board had granted service connection for a disease on the 
basis of his presumed exposure to herbicide; the veteran 
argued that the Board's decision in that case should have 
precedential value.  Finally, he argued that the opinion of 
VA's General Counsel relied upon by the RO in its severance 
action on the subject was arbitrary.  

Although the Board strives for consistency in issuing its 
decisions, previously issued Board decisions will be 
considered binding only with regard to the specific case 
decided.  Prior decisions in other appeals may be considered 
in a case to the extent that they reasonably relate to the 
case, but each case presented to the Board will be decided on 
the basis of the individual facts of the case in light of 
applicable procedure and substantive law.  38 C.F.R. 
§ 20.1303 (2004).  

The opinion by VA's General Counsel cited by the veteran at 
his hearing and relied upon by the RO in its severance action 
determined that for purposes of 38 U.S.C.A. § 101(29)(A), 
which defines the Vietnam era, service on a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  
VAOPGCPREC 27-97.  In the opinion, it was noted that the 
general definition of the Vietnam era in § 101(29) was meant 
to acknowledge the period during which United States 
personnel accompanied Vietnamese troops on combat missions 
within Vietnam.  The opinion contrasted this with the 
references to service "in the Republic of Vietnam" in 38 
U.S.C.A. § 1116, which were included for a specific purpose 
relating to the use of herbicide agents in Vietnam.  The 
opinion went on to note the provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii), cited above.  The Board is bound by 
precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

More recently, VA reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for 
purposes of presumptive service connection for Agent Orange 
diseases including diabetes.  See the comments section in the 
Federal Register announcement of the final rule adding 
diabetes mellitus to the list of Agent Orange presumptive 
diseases, 66 Fed. Reg. 23166 (May 8, 2001).  

As set forth above, service connection for prostate cancer 
may be established in either of two ways-by proof of direct 
service incurrence or by a showing that the facts of the 
veteran's case meet the criteria for presumptive service 
connection.  In this case, the evidence would have to show 
that the veteran sustained an injury during service-actual 
exposure to herbicide-and that he developed prostate cancer 
as a result of that exposure, or that he served "in the 
Republic of Vietnam" during the Vietnam Era and that he 
later developed prostate cancer.  

The evidence does not show-and the veteran does not 
contend-that any of his service involved actual visits 
within the Republic of Vietnam.  Rather, he served on a deep-
water ship off the coast of Vietnam, and thus, for purposes 
of establishing service connection for prostate cancer, the 
provisions of §§ 3.307, 3.309 are not applicable to his case.  
He did not have "service in the Republic of Vietnam" for 
purposes §§ 3.307, 3.309.  Being "close," even mere yards 
away, as he may have been, does not meet the criteria.  
Therefore, service connection cannot be presumed for prostate 
cancer.  

Furthermore, despite his hearing testimony and the records he 
has submitted, there is no credible evidence that he was, in 
fact, exposed to Agent Orange or other herbicide during 
service.  The evidence and his arguments can only be 
interpreted to show that, at best, he might have been exposed 
to herbicide or that he should be presumed to have been 
exposed.  Such an argument falls squarely within Congress' 
intent in establishing presumptive service connection for 
certain diseases.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  As discussed above, those provisions are 
not applicable in this case.  Because the evidence does not 
show that the veteran was in fact exposed to herbicide during 
service and that he developed prostate cancer as a result of 
that exposure, service connection on the basis of direct 
service incurrence cannot established.  

The regulations provide that, subject to considerations not 
relevant here, service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless additional evidence is received to negate 
the proposed action, final rating action will be taken and 
the award will be reduced or discontinued, if in order, 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(d) (2004).  

Initially, the Board finds that the procedure employed by the 
RO in effecting the severance was proper:  A rating decision 
proposing the severance was issued; the veteran was afforded 
a personal hearing before a Decision Review Officer; 
additional evidence was received; and several months after 
the veteran was notified of the decision proposing severance, 
a rating decision was issued effecting the severance, 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran of the final rating 
action expired.  The procedure employed by the RO was not 
erroneous.  See 38 C.F.R. § 3.105(d).  

Next, the Board must determine whether the initial grant of 
service connection for prostate cancer was proper.  As set 
forth in § 3.105(d), service connection will be severed only 
where the evidence establishes that the initial grant was 
clearly and unmistakably erroneous.  

"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

In this case, although the veteran has submitted additional 
evidence and argument in conjunction with his appeal of the 
severance action, there is no question that the pertinent 
facts known at the time of that action were before the 
adjudicator.  None of the additional evidence or argument 
submitted subsequently has significantly altered the 
knowledge of the circumstances of the veteran's service at 
the time of the June 2000 rating decision that granted 
service connection.  The question in this case is whether the 
RO correctly applied the law that was in effect at the time 
of that rating decision.  

As set forth in VA's General Counsel Precedent Opinion 27-97 
(promulgated in 1997), the veteran's service in the offshore 
waters of the Republic of Vietnam did not constitute 
"service in the Republic of Vietnam" for purposes of 
establishing service connection on the basis of his presumed 
exposure to herbicide.  Accordingly, the RO's grant of 
service connection on that basis was contrary to law.  

Moreover, there was no evidence in June 2000-or even now-
that the veteran was, in fact, exposed to an herbicide agent 
during service and that his prostate cancer resulted from 
that exposure.  Therefore, there was no basis for 
establishing service connection on the basis of direct 
service incurrence.  

Finally, the Board finds that, had the RO properly applied 
the law that was in effect in June 2000, it is undebatable 
that the outcome would have been manifestly different-
service connection would have been denied.  Accordingly, the 
Board concludes that the June 2000 was clearly and 
unmistakably erroneous in granting service connection for 
prostate cancer.  Therefore, the severance action undertaken 
in April 2002 was proper.  


ORDER

As the severance of service connection for prostate cancer 
was proper, the appeal is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


